     Case 2:20-cv-00800-TLN-AC Document 17 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                 No. 2:20-cv-00800-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    J. GARRY,
15                       Defendant.
16

17          Plaintiff Billy Driver, Jr. (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 7, 2020, the Court adopted the magistrate judge’s Findings and

21   Recommendations issued July 29, 2020. (ECF Nos. 12, 16.) Pursuant to the Order, Plaintiff was

22   required to pay the $400.00 filing fee within 30 days or face dismissal of this action. (ECF No.

23   16.) More than 30 days have passed, and Plaintiff has not paid the filing fee.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. This action is DISMISSED without prejudice for failure to pay the filing fee as

26   required under 28 U.S.C. § 1915(g); and

27   ///

28   ///
                                                         1
     Case 2:20-cv-00800-TLN-AC Document 17 Filed 12/08/20 Page 2 of 2


 1        2. The Clerk of the Court is directed to close this file.

 2        IT IS SO ORDERED.

 3   DATED: December 7, 2020

 4

 5

 6

 7                                                             Troy L. Nunley
                                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
